Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The specific limitations of (with respect to Claims 1, 8, 15) “the first apparatus is attachable to a first body part of a user and includes: a first sensor configured to detect movement of the first apparatus; and a first transmitter configured to transmit output of the first sensor; the second apparatus is manipulable by a second body part of the user and includes: a second sensor configured to detect movement of the second apparatus; a second transmitter configured to transmit output of the second sensor, wherein: the information processing apparatus includes a computer configured to perform operations comprising: receiving the outputs transmitted from the first sensor and the second sensor; and causing a virtual object to perform a first action in a virtual space while the received outputs from the first sensor and the second sensor both satisfy a condition; and when the virtual object is performing the first action, the virtual object is caused to perform a second action while the performance of the first action is further based on the output from the second sensor”, in combination with the remainder of the respective claims are not anticipated or made obvious over the prior art of record in the Examiner’s opinion.
A game controller with attachable sensors is well known in the art. For instance, Moon (2015/0030305) in view of Vance et al. (2010/0151948) teaches a game controller with attachable sensors. However, Moon in view of Vance is silent on “the first apparatus is attachable to a first body part of a user and includes: a first sensor configured to detect movement of the first apparatus; and a first transmitter configured to transmit output of the first sensor; the second apparatus is manipulable by a second body part of the user and includes: a second sensor configured to detect movement of the second apparatus; a second transmitter configured to transmit output of the second sensor, wherein: the information processing apparatus includes a computer configured to perform operations comprising: receiving the outputs transmitted from the first sensor and the second sensor; and causing a virtual object to perform a first action in a virtual space while the received outputs from the first sensor and the second sensor both satisfy a condition; and when the virtual object is performing the first action, the virtual object is caused to perform a second action while the performance of the first action is further based on the output from the second sensor”.
As a result, in the Examiner’s opinion, the present invention is not anticipated or made obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON TAHAI YEN whose telephone number is (571)270-1777.  The examiner can normally be reached on Mon - Fri 7am- 3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON T YEN/Primary Examiner, Art Unit 3715